811 P.2d 1312 (1991)
In the Matter of William L. Kraemer, An Attorney Suspended from Practice Before the Courts of the State of New Mexico.
No. 16561.
Supreme Court of New Mexico.
May 30, 1991.
John A. Myers, Albuquerque, for respondent.

OPINION
PER CURIAM.
This matter is before the court following disciplinary proceedings conducted pursuant to the Rules Governing Discipline, SCRA 1986, 17-101 to -316 (Repl.Pamp. 1988 & Cum.Supp. 1990), in which attorney William L. Kraemer, in accordance with an agreement for discipline by consent, admitted to various violations of the Rules of Professional Conduct, SCRA 1986, 16-101 to -805 (Repl.Pamp. 1988 & Cum.Supp. 1990). Pursuant to Rule 17-211(B)(1)(a), we adopt the Disciplinary Board's recommendation that the conditional agreement and consent to discipline be accepted and that Kraemer be disbarred pursuant to Rule 17-206(A)(1).
On May 13, 1986, Kraemer was convicted by way of a jury verdict in the Second Judicial District Court in and for the City and County of Denver, Colorado, of the crime of fraudulent and other prohibited practices in connection with the sale of securities (securities fraud), a felony offense in violation of Colo. Rev. Stat. 1973, Section 11-51-123(1)(c) (1983 Supp.). On the basis of the conviction, this court summarily suspended Kraemer from the practice of law on September 3, 1986, pursuant to Rule 12(a)(2) of the Rules Governing Discipline (now SCRA 1986, 17-207(A)(1)) and remanded the matter to the Disciplinary Board for further proceedings.
*1313 Formal disciplinary proceedings were initiated by the filing of formal charges against Kraemer on September 12, 1986, alleging, on the basis of Kraemer's felony conviction, violations of Rules 1-102(A)(3), 1-102(A)(4), 1-102(A)(5), and 1-102(A)(6) of the former Code of Professional Responsibility (now SCRA 1986, 16-804(B), 16-804(C), 16-804(D), and 16-804(H), respectively.) Kraemer filed his answer in a timely fashion admitting the fact of his conviction but denying any unethical conduct. The scheduled hearing was vacated with the consent of all parties pending the outcome of Kraemer's appeal of his conviction. On February 22, 1990, Kraemer's conviction was affirmed by the Colorado Court of Appeals. People v. Kraemer, 795 P.2d 1371 (Colo. App.), cert. denied, (1990).
At a disciplinary hearing held on March 7, 1991, Kraemer agreed not to contest allegations that he had violated Rules 1-102(A)(3), (4), (5), and (6) of the former Code of Professional Responsibility and consented to disbarment nunc pro tunc as of the date of his original summary suspension.
IT IS THEREFORE ORDERED that William L. Kraemer be and hereby is disbarred from the practice of law pursuant to SCRA 1986, 17-206(A)(1), effective nunc pro tunc as of September 3, 1986.
IT IS FURTHER ORDERED that proof of Kraemer's compliance with Rules 17-212 and 17-213 will not be required at this time in view of his earlier suspension.
IT IS FURTHER ORDERED that this opinion be published in the State Bar of New Mexico Bar Bulletin and the New Mexico Reports.
Costs of this action in the amount of $97.66 are assessed against Kraemer and shall be paid to the Disciplinary Board on or before July 31, 1991.
IT IS SO ORDERED.
FRANCHINI, J., not participating.